Citation Nr: 0120702	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  98-18 016	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hypertension claimed as 
secondarily due to, or aggravated by, service-connected 
anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from March 1943 to October 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.  

In January 2000, the Board denied the veteran's request to 
reopen his claim for service connection for hypertension on a 
direct and aggravated basis.  However, the Board 
characterized the matter currently on appeal as a "new 
claim" and remanded it for due process considerations and 
additional evidentiary development.  In September 2000, the 
RO issued to the veteran a supplemental statement of the case 
apprising him of applicable law and regulations, as well as 
reasons and bases associated with the denial of the new 
claim.  The attached notification letter advised the veteran 
that if the supplemental statement of the case contained an 
issue which was not included on substantive appeal, he must 
respond within 60 days to perfect the appeal as to the new 
issue.  He was further advised that if he did not timely file 
a substantive appeal as to any new issue(s), review of the 
prior issues, if any, would be transferred to the Board.  The 
veteran was also told that "the issue for which the case was 
remanded, and the issue which continues on appeal, is the 
question of service connection for hypertension as secondary 
to the service-connected anxiety disorder."  The veteran 
thereafter did not file a timely substantive appeal.  The 
representative's VA Form 646 was received in April 2001.

Given the particular circumstances presented in this case, 
including the varying characterization of the status of the 
veteran's appeal, the Board finds that the veteran could have 
reasonably believed that the issue currently on appeal was 
continuation of his prior appeal.  Based on this justifiable 
reliance, and resolving all doubt in the veteran's favor, the 
Board finds that the time period within which to file a 
timely substantive appeal had been tolled, and the April 2001 
VA Form 646 may serve as substantive appeal in lieu of a VA 
Form 9.  


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining information and evidence necessary to 
substantiate his claim.

2.  The medical evidence establishes that the veteran has 
essential hypertension; it does not establish that the 
essential hypertension is secondarily due to or aggravated by 
the service-connected anxiety.


CONCLUSION OF LAW

The veteran's essential hypertension was not secondarily due 
to or aggravated by the service-connected anxiety.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts pertaining to 
this claim have been properly and sufficiently developed.  
There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was signed into law.  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist.  

Despite the change in the law brought about by the VCAA, a 
remand of this issue is not required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The veteran has been 
provided a supplemental statement of the case informing him 
of applicable law and regulations associated with his claim, 
as well as reasons and bases for the denial of his claim.  VA 
outpatient treatment records have been obtained, VA medical 
examinations have been conducted, and VA medical opinions 
have been furnished.  The veteran has not identified any 
outstanding medical evidence. 

Accordingly, no additional notification or development action 
is required under the VCAA, and as such, it would not be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).

The veteran avers that his hypertension is secondarily due to 
the service-connected anxiety disability.  Service connection 
may be established for a disability which is proximately due 
to or the result of a service-connected disease.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a).  

Additionally, when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  The term 
"disability" refers to impairment of earning capacity, and 
such definition mandates that any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.

Accordingly, for a secondary service-connection claim, the 
veteran must submit evidence of a medical diagnosis of a 
current disability; medical evidence, or in certain 
circumstances lay evidence, of aggravation of a disease or 
injury; and medical evidence of a nexus between a service-
connected disease or injury and the current disability.  

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

At the outset, the Board notes that service connection for 
generalized anxiety is in effect, and that a diagnosis of 
mild hypertension was initially made on VA examination in 
December 1947.  

VA and non-VA medical records dated from 1975 to 1997 show 
treatment for high blood pressure.  In March 1994, the 
assessments were hypertension and white coat syndrome.  In 
November 1997, a VA psychiatric outpatient treatment 
physician, K.D.K., M.D., opined that the VA medical record 
constituted evidence that the severity of the veteran's 
hypertension was directly proportional to the severity of his 
anxiety symptoms.  Medication (BuSpar) to target symptoms of 
the generalized anxiety was recommended.  In December 1997, 
the same VA physician commented there had been a decrease in 
the veteran's blood pressure since the institution of BuSpar 
and a new anti-hypertensive regimen.

A February 1998 VA examination report records a diagnosis of 
hypertension, essential.  The examiner opined that the 
veteran's hypertension was not due to service-connected 
anxiety or psychoneurosis.

VA outpatient treatment reports dated from 1998 to 1999 show 
continued treatment for hypertension.  Specifically, a June 
1998 treatment report reflects that the veteran's VA 
physician, K.D.K., M.D., stated that he believed very 
strongly that the veteran's anxiety disorder contributed to 
labile hypertension.  In November 1998, he wrote that "it 
[was] clear that [the veteran's] anxiety disorder (for which 
he receives a 30 percent service-connected disability rating) 
causes or significantly contributes to his labile 
hypertension."  The pertinent diagnosis was hypertension-
caused by or with significant contribution to it made by the 
anxiety disorder, not otherwise specified.  In December 1998, 
E.P.D., M.D., wrote that he had reviewed his notes as well as 
the veteran's psychological reports.  E.P.D., M.D., reported 
that he concurred that the veteran's hypertension was 
aggravated by his anxiety attacks.  It was cited that the 
veteran became hypertensive when away from home, like when 
visiting clinics.  

On a May 1999 treatment report K.D.K., M.D., again noted an 
assessment of hypertension, and reported that the veteran's 
most recent visit ten days earlier clearly evidenced the fact 
that his blood pressure, especially diastolic, was 
significantly related to his anxiety level.  It was also 
reported that after the veteran had been in the clinic for a 
half-hour and was somewhat less anxious, his diastolic blood 
pressure had dropped.  A June 1999 statement from a VA 
psychological and mental health nurse practitioner provides 
that based on her treatment of the veteran since December 
1998, it was her belief that his anxiety had caused an 
elevated blood pressure.

In a June 1999 outpatient treatment report, E.P.D., M.D., 
stated that the veteran had labile white coat hypertension.  
He opined it was likely that the anxiety contributes to the 
white coat hypertension as he probably had a built in 
response when visiting clinics of some anxiety induced 
hypertension.  The physician concluded that it was the labile 
hypertension or white coat hypertension that was certainly 
aggravated by the anxiety disorder.  In June 1999, K.D.K., 
M.D., again wrote that it had again been demonstrated that 
veteran's blood pressure, especially the diastolic reading, 
was significantly related to his anxiety level. 

The veteran's spouse also wrote that when performing 
stressful daily activities, the veteran's blood pressure 
readings were elevated.

In a July 1999 medical opinion, H.H.F., M.D., opined that the 
veteran's systolic blood pressure lability, when it occurred, 
was no greater than many other individuals who attended a 
clinic who were not psychoneurotic and who had normal home 
blood pressure but elevated blood pressure when attending a 
clinic.  

In August 2000, a board of cardiovascular specialists 
reviewed the veteran's claims file and noted that it had been 
reviewed in its entirety.  The specialists wrote that the 
veteran had never had any significant hypertensive work up to 
try to determine a specific etiology of his hypertension.  It 
was felt that review of the medical records indicated an 
ongoing problem with moderate elevations of blood pressure 
with only two occasions of significantly high or worrisome 
elevations of blood pressure although there was a consistent 
pattern of hypertension.  It was noted that the veteran took 
medication to control hypertension and the fact that he had 
normal blood pressures on occasion would only testify to the 
adequacy of treatment.  It was further noted that if the 
veteran had some element of white coat hypertension in the 
doctor's office, but not at home, it would still indicate 
that the treatment was appropriate and not necessarily a case 
for chronic anxiety as an etiologic factor in hypertension.  
The specialists also noted that current medical literature 
did not provide any substance for the theory of chronic 
anxiety as an etiologic factor of hypertension.  

The board of cardiovascular specialists concluded that the 
veteran's hypertension was essential hypertension in origin 
and for the most part was adequately treated with 
antihypertensive medications.  The board did not accept the 
theory that a chronic anxiety disorder significantly 
aggravated or caused the hypertension.  The board concluded 
that it was not likely that the veteran's hypertension was 
caused by or chronically aggravated by a service-connected 
anxiety disorder.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for hypertension on a secondary basis.  At 
the outset, the Board acknowledges that there is 
contradictory evidence of record.  However, when adjudicating 
a claim, the Board must determine, as a question of fact, 
both the weight and credibility of the evidence.  Equal 
weight is not accorded to each piece of material contained in 
a record; every item of evidence does not have the same 
probative value.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 
Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164, 169 (1991).  Taken as a whole, the probative and 
persuasive evidence does not establish that the veteran's 
separate and distinct essential hypertension disability is 
secondarily due to, or aggravated by the service-connected 
anxiety.  

As previously noted, the veteran's VA physicians, E.P.D., 
M.D., and K.D.K., M.D., and a nurse practitioner opined that 
the veteran's anxiety causes or significantly contributes to 
or aggravates his hypertension, whereas, a VA examiner in 
February 1998 and a board of cardiovascular specialists in 
August 2000 opined that it was not likely that the veteran's 
hypertension was caused by or chronically aggravated by the 
anxiety disability.  Upon carefully reviewing and weighing 
the aforementioned medical opinions, the Board finds that the 
medical opinions presented by E.P.D., M.D., K.D.K., M.D., and 
the nurse practitioner are of little probative value and 
weight, and the opinions rendered by the VA examiner in 
February 1998 and board of cardiology specialists in August 
2000 are of great probative value and weight.  

In this regard, it is noted that there is no evidence of 
record demonstrating that E.P.D., M.D., K.D.K., M.D., or the 
nurse practitioner reviewed the veteran's complete claims 
file prior to rendering their opinions.  See generally, Curry 
v. Brown, 7 Vet. App. 59 (1994).  Additionally, there is no 
evidence of record demonstrating that E.P.D., M.D., K.D.K., 
M.D., or the nurse practitioner have special knowledge 
regarding hypertension or cardiology nor is there any 
evidence to that effect in the record.  Black v. Brown, 10 
Vet. App. 279 (1997).  On the contrary, the record indicates 
that they each work with a VA mental health facility.  The 
Board also points out that even though E.P.D., M.D., and 
K.D.K., M.D., are the veteran's treating physicians, and have 
related the veteran's hypertension to the anxiety disability, 
the Board it is not bound to accept that opinion.  Opinions 
of treating physicians do not receive greater weight in 
evaluating claims made by veterans.  See Guerrieri v. Brown, 
4 Vet. App. 467 (1993); see also Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)).  

However, the record reflects that the VA examiner in 
February 1998 and board of cardiologist specialists in 
August 2000 reviewed the veteran's claims file prior to 
rendering their medical opinions.  The record also reflects 
that these physicians are experts with regard to 
hypertension and cardiology.  Additionally, the board of 
cardiology specialists' report notes that current medical 
literature had been researched.  These physicians rejected 
the theory that the veteran's chronic anxiety disorder 
significantly aggravated or caused his hypertension.  Based 
upon these physicians' review of the veteran's claims file 
and their educational and professional expertise related to 
cardiology and hypertension, the Board finds that the 
medical opinions against the veteran's claim are of great 
probative and persuasive value.  Opinions offered by VA 
examiners based on a review of all the evidence on file, 
that is a longitudinal review of the record, is considered 
to be an important factor in reaching an informed opinion.  
Owens v. Brown, 7 Vet. App. 429 (1995).  

Based on the aforementioned reasoning, the Board rejects the 
opinions rendered by E.P.D., M.D., K.D.K., M.D., and the 
nurse practitioner.  See Owens v. Brown, 7 Vet. App. at 433 
(it is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons or bases).  Because 
of the rejection of the medical opinions relating the 
veteran's essential hypertension to the service-connected 
anxiety disability, the Board finds that the evidence 
preponderates against the claim, and is not in equipoise.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.310; Allen, supra.  
The appeal is denied.


ORDER

The claim of entitlement to service connection for 
hypertension claimed as secondarily due to, or aggravated by, 
service-connected anxiety disorder is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

